EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Morey Wildes on 25 February 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for starting an internal combustion engine comprising an attached exhaust gas system having an electrically heatable lambda sensor and a catalytic converter with an oxygen storage component, and comprising a control unit, said method encompassing the following steps: 
in response to the control unit having received a first control signal, electrically heating the lambda sensor while the internal combustion engine is still switched off, 
once an operating temperature of the lambda sensor has been reached, starting the internal combustion engine 
initiating a lambda-regulated stoichiometric operation of the internal combustion engine once a first operating temperature of the catalytic converter has been reached, and 


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the combination including starting the internal combustion engine once an operating temperature of the lambda sensor has been reached and initiating a lambda-regulated lean operation of the internal combustion engine in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See Takagi et al. (US 2013/0291630 A1), Sano et al. (JP 2010-190203 A), and Hayakawa (US 2005/264891 A) which disclose a state of the art for lambda sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746